         Case 1:21-cv-00369-SHR Document 1-3 Filed 02/26/21 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ONLINE MERCHANTS GUILD,                  )
                                         )
         Plaintiff,                      )
                                         )
vs.                                      )       No. _______________
                                         )
C. DANIEL HASSELL,                       )
SECRETARY OF REVENUE,                    )
DEPARTMENT OF REVENUE,                   )
                                         )
         Defendant.                      )


                            Declaration of J. Scott Moody


      1. My name is J. Scott Moody. I am over the age of 18, and I am under no legal

         disability that would prevent me from offering the following testimony. I

         make this declaration on personal knowledge of the matters discussed

         herein.

      2. I am a member of the Online Merchants Guild and an online merchant.

      3. I am a resident of New Hampshire. I conduct e-commerce business in the

         United States using a New Hampshire company. Neither I, nor my business,

         is based in Pennsylvania.

      4. I supply goods to Amazon’s store as part of Amazon’s Fulfilled by Amazon

         (“FBA”) program. Amazon controls the storage and shipment of goods in


                                                                           Complaint
                                             1                             Exhibit 2
   Case 1:21-cv-00369-SHR Document 1-3 Filed 02/26/21 Page 2 of 9




   the FBA program. If Amazon accepts a listing I propose for sale in

   Amazon’s store, Amazon will tell me which Amazon location to ship the

   goods to using pre-printed labels. Once Amazon takes possession of goods,

   Amazon will redistribute them around the country within the network of

   Amazon fulfillment centers. I do not know why Amazon chooses to store or

   move particular goods to particular locations around the country.

5. I cannot tell Amazon where to warehouse, or not warehouse, goods that

   Amazon has accepted for sale in its store. Nor can I tell Amazon to ship

   items or not ship items to customers in specific states.

6. Sometimes Amazon directs me to send goods to Amazon in Pennsylvania.

   Typically, Amazon will move goods around from there. Regardless,

   Amazon controls those choices.

7. From the perspective of merchants like me, Amazon is a single national, if

   not international, marketplace. The only way to participate in Amazon’s

   FBA program is to participate on Amazon’s terms. FBA is critical to being

   “Prime-eligible,” which is itself critical because consumers strongly tend to

   prefer “Prime” items.

8. Recently, I received a letter from the Pennsylvania Department of Revenue,

   which is attached hereto. The letter asserts that I may owe Pennsylvania

   sales and income tax because Amazon may have chosen to store goods I



                                       2
   Case 1:21-cv-00369-SHR Document 1-3 Filed 02/26/21 Page 3 of 9




   supplied to Amazon in Amazon’s warehouses in Pennsylvania. As explained

   above, any such storage would have been Amazon’s decision, not mine. The

   letter indicates that, unless I quickly register with the Department of

   Revenue, the agency will increase the number of tax years at issue. Although

   the letter presents registration as a sort of “amnesty” to lessen tax exposure,

   the actual meaning of the letter is something I interpret as a threat—that the

   state will seek enhanced “punishment” if I do not comply. I say punishment

   because if the Department of Revenue wants taxes on Amazon sales, it

   should seek those funds from Amazon, not from small business owners like

   me who do not control Amazon’s storage choices or tax strategy.

9. The Department of Revenue’s demands are burdening my participation in

   interstate and international commerce. For one thing, I do not have tax

   money that Amazon failed to collect on sales in Amazon’s store, so I would

   have to pay any such sums from my own pocket. For another thing,

   complying with the tax laws of multiples states is a significant financial and

   administrative burden for a small business like mine, particularly when

   states retroactively change the “rules.”

10. It would likely not make economic sense for me to challenge any tax

   assessment in Pennsylvania’s tax system because the legal and accounting




                                       3
   Case 1:21-cv-00369-SHR Document 1-3 Filed 02/26/21 Page 4 of 9




   fees would likely be more than the amount of any refund. I would be

   throwing good money after bad.

11. The Department of Revenue also asserts that I would not be eligible for the

   Commonwealth’s Wayfair threshold because Amazon may have stored

   goods I supplied to Amazon’s store in Amazon’s Pennsylvania warehouses.

   Not only did I not make those storage decisions, but depriving me of

   Wayfair’s protections will exacerbate the problem the Supreme Court

   seemed to be worried about—i.e., imposing large burdens on small e-

   commerce companies. Without those protections, small businesses like mine

   will be burdened, which will only benefit larger companies while depriving

   people like me of the economic opportunities that e-commerce offers.

12. In addition to Pennsylvania, I am aware that other states (for example,

   California, Massachusetts, Washington, Wisconsin, and others) are seeking

   to collect Amazon’s back taxes from FBA merchants and also deprive us of

   Wayfair’s protections. The seller community is full of stories of merchants

   who have received surprise, business-crushing tax bills. Businesses like

   mine cannot operate in such an environment of uncertainty and arbitrary

   demands, which are harming my ability to maintain and grow my business

   during already difficult economic times.

13. I declare under penalty of perjury that the foregoing is true and correct.



                                       4
      Case 1:21-cv-00369-SHR Document 1-3 Filed 02/26/21 Page 5 of 9




Executed on February 26, 2021

s/ J. Scott Moody

J. Scott Moody




                                    5
Case 1:21-cv-00369-SHR Document 1-3 Filed 02/26/21 Page 6 of 9
Case 1:21-cv-00369-SHR Document 1-3 Filed 02/26/21 Page 7 of 9
Case 1:21-cv-00369-SHR Document 1-3 Filed 02/26/21 Page 8 of 9
Case 1:21-cv-00369-SHR Document 1-3 Filed 02/26/21 Page 9 of 9
